On Rehearing.
Appellee on rehearing earnestly contends that we erred in our original opinion in holding that there was no evidence to raise the issue of 10 years’ limitation. Much testimony is set out in the motion to show that there was evidence raising such issue. Sometimes an issue (in the sense that an is§ue must be joined by pleadings and when supported by evidence must be submitted to and found by the jury) consists of two or more facts, the concurrence of all of which is necessary as a matter of law to support the issue. In such a case where there is, say, three such facts necessary to make up the issue, there may be ample evidence upon two of the facts, but, if there is a total lack of evidence upon the other fact, there is nevertheless presented a question of the want of evidence to support an issue. Such is the instant case as we view it upon the issue of 10 years’ limitation. Giving full credit to all the testimony of the two Guthries, and of any other testimony tending to support the issue of 10 years’ limitation, there remains wholly wanting any evidence of facts essential to show that Bartlett had title to the land under the 10-year statute of limitation (Rev. St. 1925, art. 5510). Bartlett acquired a tract from Fred T. Cooper, by deed dated May 8,1929. This land lay north of the south bank of Jimmie’s creek, and was defined in the deed to be a fence, and which in our original opinion we held to be an old fence that formerly existed, and trace of which still remained at the time of the trial, and which excluded the land in controversy. There was no fence between this old fence line and the land undoubtedly belonging to Lacy. Bartlett, as a witness, did not testify that Cooper pointed out, or placed 'him in possession of, any land other than that called for in the deed. There is therefore no evidence that Cooper claimed this land, or ever had possession thereof. On July 20, 1920, C. C. Guthrie and wife conveyed to H. E. Dona-hoe the same tract of land which Cooper later conveyed to Bartlett. There is no evidence that Guthrie transferred to Donahoe any land other than that described in the deed. From the time that Donahoe first bought the land in 1920 until the time that Cooper conveyed it to Bartlett there is no evidence that the intervening grantees were placed in actual possession, and that they adversely held and claimed the strip of land in controversy during all that period of time. The only evidence of any adverse claim was that Donahoe at one time objected to the tenants of Lacy gathering pecans upon it. In McAnally v. Texas Co. (Tex. Civ. App.) 32 S.W.(2d) 947, 953, this statement was emphasized: “But an actual transfer of possession is of course necessary where the land is not included in the deed.” In the very recent ease of Wallace v. Neuman (Tex. Civ. App.) 74 S.W.(2d) 283, this court had occasion to consider whether there was any evidence to support a plea of 10 years’ limitation very similar to the one presented in the instant case. There, as here, the deed did not include the land in dispute, and the proof was held to have failed because it was not shown that a number of the several occupants? or claimants in the chain of title, as shown by the deeds, actually conveyed possession of the land outside the description in the deeds to their vendees.
So, if it be granted that J. T. and C. C. Guthrie had possession of the land in dispute and claimed it adversély to Lacy, there is a total failure of proof that several of their subvendees were delivered possession and actually held and claimed adverse possession of the land in dispute altogether for a period, without break, of 10 years.
We therefore conclude that the motion for rehearing should be overruled, and it is accordingly so ordered.